Name: 91/272/EEC: Commission Decision of 14 May 1991 authorizing the French Republic to permit temporarily the marketing of maize seed not satisfying the requirements of Council Directive 66/402/EEC and of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1991-05-30

 Avis juridique important|31991D027291/272/EEC: Commission Decision of 14 May 1991 authorizing the French Republic to permit temporarily the marketing of maize seed not satisfying the requirements of Council Directive 66/402/EEC and of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 135 , 30/05/1991 P. 0053 - 0054COMMISSION DECISION of 14 May 1991 authorizing the French Republic to permit temporarily the marketing of maize seed not satisfying the requirements of Council Directive 66/402/EEC and of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC (91/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 17 thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 90/654/EEC, and in particular Article 16 thereof, Having regard to the requests submitted by the French Republic, Whereas in France the production of maize seed of certain varieties satisfying the requirements of Directive 60/402/EEC has been insufficient in 1990 and therefore is not adequate to meet that country's needs; Whereas in France the production of sunflower seed of certain varieties satisfying the requirements of Directive 69/208/EEC has been insufficient in 1990 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, for from third countries, satisfying all the requirements laid down in the said Directives; Whereas France should therefore be authorized to permit for a period expiring on 31 May 1991, the marketing of seed of the abovementioned species of varieties not included in the common catalogue of varieties of agricultural plant species, nor in that Member State's national catalogue, nor in other Member States' national catalogues of varieties; Whereas, moreover, other Member States, which are able to supply France with such seed not satisfying the requirements of the said Directives should be authorized to permit the marketing of such seed provided it is intended for France; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic as authorized to permit, for a period expiring on 31 May 1991, the marketing in its territory of a maximum of 452 tonnes of maize seed (Zea Mays L.) of varieties 'Waxy' having an FAO index not superior to 550 which are not included in the common catalogue of varieties of agricultural plant species, nor in that Member State's national catalogue of varieties nor in other Member States' national catalogues of varieties. The official label shall state: 'Intended exclusively for France'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 452 tonnes of maize seed of the said varieties provided that it is intended exclusively for France. The official label shall state: 'Intended exclusively for France'. Article 3 The French Republic is authorized to permit, for a period expiring on 31 May 1991, the marketing in its territory of a maximum of 70 tonnes of sunflower seed (Helianthus annuus L.) of varieties with a content of oleic acid not inferior to 80 % of the total fatty acid fraction which are not included in the common catalogue of varieties of agricultural plant species, nor in that Member State's national catalogue of varieties nor in other Member States nationalcatalogues of varieties. Article 4 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 3, the marketing in their territory of a maximum of 70 tonnes of sunflower seed of the said varieties provided that it is intended exclusively for France. The official label shall state: 'Intended exclusively for France'. Article 5 Member States shall notify the Commission before 31 July 1991 of the quanities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 14 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 169, 10. 7. 1969, p. 3.